Citation Nr: 0828673	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  98-10 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities 
and/or lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and January 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The issue on appeal was remanded by the Board to the RO for 
further development in September 2001, November 2004, July 
2005, and July 2006. 

In January 2004, the veteran testified at a hearing before a 
Veterans Law Judge.  The tape of that hearing was lost and a 
transcript of that hearing could not be obtained.  As such, 
in November 2004, the case was remanded again to schedule the 
veteran for another hearing.  In February 2005, the veteran 
testified at a hearing at the RO before the undersigned.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

While the Board regrets the additional delay in the 
adjudication of the issue on appeal, it must once again be 
remanded because the Board finds that the directives in the 
July 2006 Board remand were not followed by the RO.  The 
Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).   
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

The July 2006 Board remand stated that, if during the 
pendency of the appeal, medical records obtained by VA showed 
that the veteran was diagnosed with a chronic disease process 
manifested by poor circulation of the lower extremities, he 
should be provided a VA examination to determine whether that 
chronic disease process was caused or aggravated by military 
service or by an already service connected disability.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2005); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Allen v. Brown, 7 Vet. App. 439 (1995).  The July 
2006 Board remand directed the examiner to opine is a 
condition manifested by poor circulation of the lower 
extremities was caused by or aggravated by his service- 
connected diabetes mellitus, type 2, hypertensive vascular 
disease/hypertensive renal disease, or residuals of a 
fracture of the 5th right metacarpal. 

An October 2004 examination report for the Social Security 
Administration (SSA), prepared by D.K., M.D., an orthopedist, 
states that the veteran had probable mild neuropathy 
secondary to diabetes mellitus in both the hands and the 
feet.  Although, in May 2006, a VA podiatry resident noted 
that the veteran had palpable dorsalis pedis pulses, 
bilaterally, with intact sensation.  Nevertheless, the Board 
finds that there was enough to render a VA examination.  
Therefore, the RO should arrange for a VA examination to 
determine whether that chronic disease process was caused or 
aggravated by military service or by an already service 
connected disability. 

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination, performed by a physician, 
to determine the etiology of any lower 
extremity circulatory disorder found to 
be present.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should provide an 
opinion as to the diagnosis of the 
chronic condition manifested by poor 
circulation of the lower extremities 
and/or lower extremity neuropathy; 

a. if chronic condition manifested 
by poor circulation of the lower 
extremities and/or lower extremity 
neuropathy is diagnosed, the 
medical specialist should assess 
the nature, severity, and 
manifestations of any lower 
extremity circulatory disorder 
found to be present.

b. The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed chronic 
condition manifested by poor 
circulation of the lower 
extremities and/or lower extremity 
neuropathy was caused by military 
service, or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 
50-50 probability).

c. The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed chronic 
condition manifested by poor 
circulation of the lower 
extremities and/or lower extremity 
neuropathy was caused by or 
aggravated by his service-
connected diabetes mellitus, type 
2, hypertensive vascular 
disease/hypertensive renal 
disease, or residuals of a 
fracture of the 5th right 
metacarpal.  The degree of a 
chronic condition manifested by 
poor circulation of the lower 
extremities that would not be 
present but for the service-
connected diabetes mellitus, type 
2, hypertensive vascular 
disease/hypertensive renal 
disease, or residuals of a 
fracture of the 5th right 
metacarpal should be identified. 

d. A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records should 
be made available to the examiner 
prior to the examination and the 
examination report should indicate 
if the veteran's medical records 
were reviewed.

2.	After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the issue remaining on 
appeal should be readjudicated in 
light of all the evidence of record.  
If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and his representative 
with a supplemental statement of the 
case (SSOC) that includes clear 
reasons and bases for all 
determinations and consideration of 
the evidence received since the 
January 2008 SSOC, and afford them the 
appropriate time period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



